DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 06/30/2021.
Claim Rejections - 35 USC § 112
Claim 21-28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21, from which claims 22-27 depend, recites that the air gap exposes a top of the isolation feature. However, the air gap introduced in claim 21 is different from the air gaps which may expose a top surface of the isolation feature. Specifically, the air gaps which expose a top surface of the isolation feature are not air gaps which are disposed between sidewalls of the first metal gate structure (which is over the fin, not the isolation feature) and the ESL, as required by claim 21.
Claim 28 requires that the air gap from claim 8 extends to expose a top surface of the isolation region. However, the air gap introduced in claim 8 is different from the air gaps which may expose a top surface of the isolation regions as taught by Applicant. Specifically, the air gaps which expose a top surface of the isolation region are not the air gaps which are sealed by the second dielectric layer, as is required by claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 8, 9, and 11-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 2019/0172752 A1).
Regarding claim 8, Hsu discloses a semiconductor structure (Fig. 10), comprising:
a first metal gate structure (leftmost 36, 38, 40, 42, and 44) disposed over a fin (14), source/drain features (30) disposed over the fin and adjacent to the first metal gate structure;
a second metal gate structure (rightmost 36, 38, 40, 42, and 44) disposed over an isolation region (16) adjacent to the fin;
a gate spacer (34 directly contacting 64) disposed on a bottom portion of sidewalls of the second metal gate, wherein a top portion disposed above the bottom portion of the sidewalls of the second metal gate structure is free of the gate spacer (See Fig. 10),
a first dielectric layer (28 on the left side of the second metal gate structure) disposed on sidewalls of the first metal gate structure and on the sidewalls of the second metal gate structure, wherein the first dielectric layer is separated from the sidewalls of the first metal gate structure by an air gap (rightmost 80) but directly contacts the top portion of the sidewalls of the second metal gate structure (See Fig. 10);

S/D contacts (78) disposed over the S/D features.
Regarding claim 9, the gate spacer is a first gate spacer and the air gap is a first air gap, the semiconductor structure further comprising:
a third metal gate structure (middle 36, 38, 40, 42, and 44) disposed over the fin and between the first and second metal gate structures, the third metal gate structures including a first sidewall and a second sidewall; and
a second gate spacer (34 directly contacting 64) disposed over the isolation region and on a bottom portion of the second sidewall, wherein a top portion disposed above the bottom portion of the second sidewall is free of the second gate spacer, wherein the first dielectric layer is disposed on the first and the second sidewalls, wherein the first dielectric layer is separated from the first sidewall by a second air gap (second rightmost 80), and wherein the first dielectric layer directly contacts the second gate spacer.
Regarding claim 11, the air gap extends from a bottom surface (bottom of 44) to a top surface of the first metal gate structure (see Fig. 10).
Regarding claim 12, a height of the air gap is less than a height of the fin (see Fig. 10).
Regarding claim 13, a top surface of the gate spacer is above a top surface of the fin (see Fig. 10).
Regarding claim 14, a height of the gate spacer is about at least 30% of a height of the second metal gate structure (see Fig. 10).
Regarding claim 15, Hsu discloses a semiconductor structure (Fig. 10), comprising:
a first high-k metal gate structure (rightmost 42 and 44) disposed over an isolation feature (16) of a substrate (12);
a gate spacer layer (38 contacting first HKMG structure) disposed on a bottom portion of sidewalls of the HKMG, wherein a top portion of the sidewalls of the HKMG is free of the gate spacer layer;
a dielectric layer (28 directly contacting the first HKMG) directly contacting the gate spacer layer and the top portion of the sidewalls of the HKMG; and
a conductive feature (78) disposed adjacent to the HKMG in an interlayer dielectric layer (58, 60, 62, 64), wherein the ILD layer separates the conductive feature from the dielectric layer.
Regarding claim 16, the HKMG is a first HKMG, the semiconductor structure further comprising an active region (region comprising 14) disposed adjacent to the isolation feature over the substrate and a second HKMG (leftmost 42 and 44) disposed over a fin (14) in the active region, wherein sidewalls of the second HKMG are free of the gate spacer layer (the second HKMG has its own gate spacer layer).
Regarding claim 17, a top surface of the gate spacer layer is above a top surface of the fin (see Fig. 10).
Regarding claim 18, the dielectric layer is disposed on and separated from the sidewalls of the second HKMG by an air gap (80).
Regarding claim 19, the device further comprises a third HKMG (middle 42 and 44) disposed over the active region, wherein a first sidewall (left sidewall in Fig. 10) and an upper portion of a second sidewall (right sidewall) opposite the first sidewall of the third HKMG are free of the gate spacer layer (see Fig. 10), and wherein the gate spacer layer is dispose on a bottom portion of the second sidewall of the third HKMG (see Fig. 10).
Regarding claim 21, Hsu discloses a semiconductor structure (Fig. 10), comprising:
a first metal gate structure (leftmost 36, 38, 40, 42, and 44) disposed over a semiconductor fin (14); a second metal gate structure (rightmost 36, 38, 40, 42, and 44) disposed over an isolation feature (16) that is adjacent to the semiconductor fin;
a spacer layer (34 directly contacting 62 and 64) disposed along a bottom portion of a sidewall of the second metal gate structure, wherein a sidewall of the first metal gate structure and a top portion of the sidewall of the second metal gate structure are free of the spacer layer (see Fig. 10);
an etch-stop layer (62 and 64) disposed along the sidewall of the first metal gate structure and the sidewall of the second metal gate structure, wherein the bottom portion of the sidewall of the second metal gate structure is separated from the ESL by the spacer layer; and
an air gap (80 immediately right of first metal gate structure) is disposed between the sidewall of the first metal gate structure of the ESL (see Fig. 10).
Regarding claim 22, the second metal gate structure has a first height measured from a top surface of the isolation feature and the spacer layer has a second height measured from the top surface of the isolation feature, and wherein the second height is at least about 30% of the first height (see Fig. 10).
Regarding claim 23, the spacer layer vertically extends beyond a top surface of the semiconductor fin (see Fig. 10).
Regarding claim 24, the spacer layer is a first spacer layer and the air gap is a first air gap, the semiconductor structure further comprising:
a third metal gate structure (middle 36, 38, 40, 42, and 44) disposed over the semiconductor fin, wherein the third metal gate structure includes a first sidewall (left sidewall) over the isolation feature and a second sidewall (right sidewall) over the semiconductor fin;
a second spacer layer (34 directly contacting 60) disposed along a bottom portion of the first sidewall, such that the bottom portion of the first sidewall is separated from the ESL by the spacer layer, wherein the second sidewall and a top portion of the first sidewall are free of the second spacer layer; and
a second air gap (second rightmost 80) disposed between the second sidewall and the ESL.
Regarding claim 25, the second spacer layer vertically extends beyond a top surface of the semiconductor fin (see Fig. 10).
Regarding claim 26, the device further comprises:
a source/drain feature (30) disposed over the semiconductor fin and adjacent to the first metal gate structure;
an interlayer dielectric layer (74 and 82) disposed over the ESL;
a first S/D contact (left 78) disposed in the ILD layer over S/D feature; and
a second S/D contact (right 78) disposed in the ILD layer over the isolation feature, wherein a bottom portion of the second S/D contact is separated from the isolation feature by the ILD layer (see Fig. 10).
Regarding claim 27, the spacer layer and the ESL differ in composition (¶ 0032).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s claims are directed to a device with a plurality of High-k Metal Gates with not planar dielectric layers over the sidewalls of some of the HKMG’s due to the incorporation of a gate spacer along only a portion of said sidewalls. Claim 20 sufficiently limits the invention to devices which have this feature which, when combined with the remaining limitations of claim 20 and all claims from which claim 20 depends, are neither taught by nor obvious over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new mapping provided in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/C.A.C/Examiner, Art Unit 2815